     Case 1:21-cv-03524-PAE Document 37 Filed 07/20/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


EDWARD PINCOVER.,

                         Plaintiff,
       v.                                          Case No.: 1:21-cv-03524-PAE

JPMORGAN CHASE BANK, N.A.,
JPMORGAN CHASE & CO., KEY BANK,                    NOTICE OF DISMISSAL WITH
TD BANK, N.A., WELLS FARGO, PNC                    PREJUDICE AS TO DEFENDANT PNC
BANK,                                              BANK ONLY

                         Defendants.



       COMES NOW Plaintiff Edward Pincover, by counsel, and files this Notice of Dismissal

pursuant to Fed. R. Civ. P, 41(1)(A)(i) respectfully states as follows:

I.     This matter was initially filed in the New York Supreme Court, County of New York, on

       April 12, 2021.

2.     On April 21, 2021, the matter was removed from state court to this Court upon notice by

       Defendant JPMorgan Chase Bank, N.A pursuant to 28 U.S.C. 1332, 1441, and 1446.

3.     To date, Defendant PNC Bank has not made an appearance in this matter.

4.     To date, Defendant PNC Bank has not filed an Answer or Motion for Summary

       Judgment.

5.     Plaintiff and PNC have resolved this matter.

6.     Accordingly, Plaintiff intends to dismiss all claims asserted against Defendant PNC Bank

       with prejudice and discontinue this action as related to Defendant PNC Bank.

7.     Accordingly, pursuant to Fed. R. Civ. P. 41(1)(A)(i), Plalntiffhereby gives notice that the

       above captioned action is voluntarily dismissed, with prejudice, against Defendant PNC.
     Case 1:21-cv-03524-PAE Document 37 Filed 07/20/21 Page 2 of 2




8.       Plaintiff requests the Clerk of the Court to mark the docket to reflect that Defendant PNC

         Bank is dismissed from this matter in accordance with this notice.




Dated:

                                                      i(]/!;/1)/}7P:..1pheil ,,., Esqs.

                                                      Michael C. Wimph · 1er, ·s .
                                                     330 West 58 th Street, Suite 308
                                                     New York, New York 10019
                                                     Tel: 212 247 8448
                                                     Fax: 212 247 8196
                                                      E-mail: michae!@mwimpfheimer.com

                                                     Allorneys.for Plaint/ff




         July 20, 2021




                                               -2-
